Citation Nr: 0929323	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include secondary to the service connected 
left ankle disability. 

2.  Entitlement to service connection for a back disability, 
to include secondary to the service connected left ankle 
disability.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a disability rating in excess of 30 
percent for a comminuted fracture and dislocation of the left 
talus and medial malleolus, with arthrofibrosis, avascular 
necrosis, osteophytes, and tenderness and superficial 
peroneal nerve palsy of the left ankle. 

7.  Entitlement to a disability rating in excess of 10 
percent for status post fracture of the left scaphoid with 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to January 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

In April 2006, the Veteran requested a personal hearing 
before a Decision Review Officer (DRO).  As noted by his 
accredited representative in the April 2008 Appellant's 
Brief, the Veteran has not been accorded this hearing.  As 
such, a remand is required for the Veteran to be afforded the 
requested hearing.  See 38 U.S.C.A. § 7107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.700 (2008). 

Additionally, the record includes a March 2007 communication 
from an RO employee, apparently to a VA hospital employee, 
requesting clarification of medical information concerning a 
VA ear disease examination that occurred in February 2007 
regarding the etiology of the Veteran's claimed Meniere's 
disease, and his hearing loss and tinnitus.  It is not 
apparent from the record that the medical clarification was 
furnished.  As such, on remand, the RO should endeavor to 
obtain the requested clarification.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the Veteran 
for the requested DRO hearing.  The 
Veteran and his representative must be 
provided proper notice of the date and 
time of the scheduled hearing and the 
notification must be documented in the 
claims file.

2.  The RO/AMC shall obtain clarification 
of medical information concerning a VA ear 
disease examination that occurred in 
February 2007 regarding the etiology of 
the Veteran's claimed Meniere's disease, 
and his hearing loss and tinnitus, as 
requested in the March 2007 communication 
of record.  The need for further 
examination of the Veteran is left to the 
discretion of the VA examiner.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4. The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




